

113 S2928 IS: To prohibit the Federal Energy Regulatory Commission from issuing certain decisions that will raise costs for ratepayers, and for other purposes.
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2928IN THE SENATE OF THE UNITED STATESNovember 13, 2014Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the Federal Energy Regulatory Commission from issuing certain decisions that will raise
			 costs for ratepayers, and for other purposes.1.Prohibition against certain FERC decisions that will raise costs for ratepayers(a)Cost-Benefit analysisPrior to issuing a decision described in subsection (b), the Federal Energy Regulatory Commission
			 shall publish a cost-benefit analysis of such decision, including the
			 likely financial impact of such decision on ratepayers.(b)DecisionsThis section applies to any decision by the Federal Energy Regulatory Commission that will—(1)authorize the creation of a new capacity zone; or(2)affect the supply and demand curves or models used to determine prices at points in a capacity
			 zone.(c)ProhibitionIf the Federal Energy Regulatory Commission determines, through a cost-benefit analysis published
			 under subsection (a), that a decision described in subsection (b) will
			 raise costs for ratepayers, then the Commission may not issue such
			 decision.(d)Effective dateThis section takes effect on January 1, 2014.